Case 1:20-cv-08042-PKC Document 29-2 Filed 05/18/20 Page 1 of 3




      EXHIBIT 2
          Case 1:20-cv-08042-PKC Document 29-2 Filed 05/18/20 Page 2 of 3




          July 15, 2002

          Dear Tim —

          I thought I would drop you a line because I don't know how else to get this under your
          nose.


          As you might figure, I have heard most of what's going on in regard to the jogger case
          and Reyes' story_ A couple of things —

             1) I heard this in late May — from 2 former case detectives. Before I knew that there
                was a moratorium on talking about it, the day they called me, I did call Lisa. She
                told me that she could not talk to me. Please understand that I told her that I
                understood that, and would never put her in a position to be distrusted by Nancy
                or the front office. We have never discussed it again.
             2) I do still continue to hear from ex-NYPD guys, who have a keen interest in what
                is now going on.
             3) Keep in mind also that I have a good friendship with the jogger — spent half a day
                with her in April, before this all broke, and had dinner with her in early May,
                before either of us knew anything. I have spoken to her since — and know what
                she has been told. (Whoever told her, and the press, put a masterful spin on it - )
                — in any event, she and I talk often about other things. I assume you know she has
                2 honk rnmino nut in early '01

             4) I am NOT asking for you or anyone else to tell me anything. I have heard all he
                  reports of things that were "done wrong" or "not done" by Elizabeth and me_
                  (You may recall that at the same time I assigned the case to her, Nancy had
                  assigned it to Peter — and the Boss made the call, later in the day, to let Liz keep
                  it).

          I would like you to keep a few things in mind
          When Elizabeth went to the stationhouse on the Thursday night after the crime, I went
          with her. We both stayed together until Saturday morning at 4 a.m. She was
          interviewing suspects, and I was doing a variety of things — including witness interviews,
          walks of the crime scenes, talking to families, etc.
          I am also the one who found Charles Hirsch — then the Suffolk D.A. — and spent days out
          at his office working on DNA aspects of the case, about which he and Dr. Ballantine
          were advising us.

          Obviously, people are reconstructing the case from the old records, Elizabeth's memory
          (I assume), police and scientific reports.
          There is no one except you to whom I can say that it might make sense to talk to me
          about it, too.

          I don't have any sense of entitlement, I don't think you or anyone else "owes" me this or
          any courtesy. I just think I have a perspective on these events that might be useful to you
          to hear before final conclusions are reached.




2   - d                                                   uTegs.aTe.d     epuTi          eBS:B0     an   Si   Int




                                                                                                              NYCLD 039818
       Case 1:20-cv-08042-PKC Document 29-2 Filed 05/18/20 Page 3 of 3




       in an event I'm on the Vineyard — new phone number —


       Hope the rest of your life is calmer than this tempest -




E "d                                                   uta-4.s..4tej epuil   EGG:60   FO 9T   Tnr




                                                                                          NYCLD 039819
